DISMISS and Opinion Filed January 12, 2022




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00540-CV

                           MACKLE WHITE, Appellant
                                    V.
                          NATHANIEL WHITE, Appellee

                 On Appeal from the County Court at Law No. 3
                             Dallas County, Texas
                     Trial Court Cause No. CC-20-05419-C

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Molberg, and Justice Smith
                          Opinion by Chief Justice Burns
       Appellant’s brief in this case is overdue. By postcard dated December 1, 2021,

we notified appellant the time for filing her brief had expired. We directed appellant

to file a brief and an extension motion within ten days. We cautioned appellant that

failure to file her brief by that time might result in the dismissal of this appeal without

further notice. To date, appellant has not filed a brief, filed an extension motion, nor

otherwise corresponded with the Court regarding the status of this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),

(c).



                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE

210540F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

MACKLE WHITE, Appellant                      On Appeal from the County Court at
                                             Law No. 3, Dallas County, Texas
No. 05-21-00540-CV          V.               Trial Court Cause No. CC-20-05419-
                                             C.
NATHANIEL WHITE, Appellee                    Opinion delivered by Chief Justice
                                             Burns. Justices Molberg and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered January 12, 2022




                                       –3–